Order entered December 4, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-20-00517-CV

                      MALCOLM JOHNSON, Appellant

                                           V.

                 VERONICA POWELL-JOHNSON, Appellee

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-19-12398

                                    ORDER

      Before the Court is appellant’s December 3, 2020 unopposed motion for

extension of time to file his brief. We GRANT the motion and ORDER the brief

be filed no later than December 7, 2020.


                                                /s/   KEN MOLBERG
                                                      JUSTICE